DETAILED ACTION
1.	Claims 1-25 are all the claims for this application.

Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on 2/10/2021 is acknowledged.
3.	Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2021.
4.	Claims 1-10 are all the pending claims under examination.

Priority
5.	Applicants claim of benefit to the priority date for provisional application no. 60/916,226 (5/4/07) for the instant claimed method is acknowledged.

Information Disclosure Statement
6.	The IDS of 5/2/2019 has been considered and entered. The initialed and dated 1449 form is attached.

Specification
7.	The disclosure is objected to because of the following informalities: 
a) The abstract of the disclosure is objected to because is refers to purported merits over the prior art.  

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

b) The use of the term, e.g., Tween, Tris, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the separate step of taking the chloramphenicol resistant clone, expressing the antibody 
b) Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  those steps determining how the features are defined for the CAT-selected sequences in order to differentiate them from the input set in view of the claimed requirement that each set of sequences have no apparent difference in their binding to the antigen of interest. How does the concentration of chloramphenicol impart or correlate with a physical or structural or functional difference(s) between the first and second sets of sequences?
c) Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the excision of the CAT region from the chloramphenicol-selected CAT-fusion protein comprising the rabbit VH or rabbit VL domain in order to obtain the rabbit VL or VH as recited in the preamble. The rabbit VL or VH is understood to represent a desired end product that has been selected by the CAT/ chloramphenicol process steps, where the CAT region appears to have been removed from the fusion protein to yield the expressed and selected VL or VH.

d) Claim 10 recites a chloramphenicol range for “at least 1.8 mM”. The specification teaches the following for open ranges on pp. 7, 24:

    PNG
    media_image1.png
    96
    418
    media_image1.png
    Greyscale
, and in the working example, on p. 73, no particular range is even given for what produced the intended VH/VL domain:

    PNG
    media_image2.png
    98
    419
    media_image2.png
    Greyscale
. 
Thus, in light of the specification, the claim is not supported by the range but to that concentration of 1.8 mM for chloramphenicol.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are interpreted as being drawn to a method for generating an isolated rabbit VL or VH domain selected for “solubility, stability and/or lack of aggregation” under undefined conditions, wherein when any such rabbit VL or VH domain fused to a CAT domain is expressed in a bacterium in the presence of an amount of chloramphenicol, those bacteria resistant to the drug concentration range can be correlated with the CAT-VH or CAT-VL or a VH or VL having the desired functional properties.
	The “solubility, stability and/or lack of aggregation” can be interpreted as occurring under acidic, in vitro, conditions; or in the plasma/serum, in vivo, of an animal for any given amount of time; or in a formulation stored dehydrated or hydrated under certain conditions; or to temperature ranges amongst several other conditions. The possibilities are limitless. For example, Claim 10 recites the following functional features required of the VH and/or VL domains: a selection at a chloramphenicol concentration of at least 1.8 nM; the recombinant Vh or VL domain as a Tm at least 54°C; and /or the recombinant VH or VL domain exhibits a Kd for said antigen no greater than 20 nM.
It is the examiner’s position that the specification does not support the method claims with respect to obtaining the rabbit VL or VH domain:
a) having just any desired functional  property under just any conditions;
b) using just any amount of chloramphenicol to select CAT-VL or –VH fusion proteins possessing just any desired stability under just any conditions.
Under the Written Description Guidelines (66 FR 1099 (Jan. 5, 2001); 1242 O.G. 168 (Jan. 30, 2001) revised Mar 28, 2008), the claimed invention must meet the following criteria as set forth.
a) Actual reduction to practice: 
The specification teaches the following on pp. 72-73 insofar as what the “sufficient concentration" for chloramphenicol should be to select for CAT-fusion protein stability:

    PNG
    media_image3.png
    67
    475
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    291
    480
    media_image4.png
    Greyscale

Accordingly, Applicants specification teaches that CAT-fusion protein conferred bacterial resistance to chloramphenicol occurs at the highest concentrations of the drug after a 37ͦ C incubation.
The specification teaches the following on p. 73 insofar as what condition was tested and considered to be the "desired stability" characteristic:

    PNG
    media_image5.png
    290
    492
    media_image5.png
    Greyscale

Accordingly, Applicants specification teaches that resistance to heat (temperature) and chemical denaturation (GdmCl) are the desired properties with respect to "stability" for the CAT-fusion selection process of the instant method.
b) Disclosure of drawings or structural chemical formulas: the specification and drawings do not show that applicant was in possession of the method for selecting any CAT-rabbit VL or CAT-rabbit VH domain having just any desired stability under any conditions using just any amount of chloramphenicol under any conditions.
c) Sufficient relevant identifying characteristics: the specification does not identify 1) a complete structure, ii) partial structure, iii) physical and/or chemical properties, or iv) functional characteristics coupled with correlation between structure and function for the method for selecting any CAT-rabbit VL or CAT-rabbit VH domain having just any desired stability under any conditions using just any amount of chloramphenicol under any conditions.
d) Method of making the claimed invention: the specification teaches making antibody-based polypeptide libraries as discussed above under section a).
e) Level of skill and knowledge in the art: the cloning of antibody DNA, construction of antibody libraries, protein sequencing, protein expression and bioassays for identifying functional regions within proteins was well established at the time of the invention.
f) Predictability in the Art: In one case, the specification disclosed the use of a "beneficial amount" of methylsulfonylmethane, a compound for mammalian diet enhancement. The term "beneficial amount" was undefined in the specification. The Court determined that there was no basis for a filing date because of a failure to provide full, clear, concise, and exact terms, resulting in a lack of definiteness (see MSM INVS. Co. v. Carolwood Corp., 70 F. Supp. 2d 1044 (N.D. Cal. 1999). 
That the method as claimed goes beyond the scope of what Applicants were in possession of at the time of filing does not comport with the written description guidelines.

g) The examiner submits that in using only this single selection criterion, the ordinary artisan would not expect to obtain fully functionalized rabbit VH or VL domains much less a genus having a) immunospecific binding for a genus of antigens and b) exhibiting the features of Claim 10. The single VH and VL domains (which are not camelized from any species) are considered unpredictable in the art for antigen binding ability, affinity, etc. Furthermore, the specification does not support a rationale using only a chloramphenicol concentration as the single selection criterion for the method invention. Rather, the examiner points to p. 74 of the specification by way of example with respect to the selection of VH domains using the method steps:

    PNG
    media_image6.png
    428
    452
    media_image6.png
    Greyscale

In fact, Applicants own specification specifically teaches that specific amino acid residues in the framework regions are what contribute to the functional properties of the VH and VL domains. Applicants specification does not teach that by changing the chloramphenicol concentration, the rabbit VH domain can be selected for functional criteria, rather it is specific amino acid residues that contribute to the VH domain having specific binding and a Kd of no more than 50 nM.
The examiner points to p. 79-80 of the specification by way of example with respect to the selection of VL domains using the method steps:

    PNG
    media_image7.png
    236
    427
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    133
    431
    media_image8.png
    Greyscale

Applicants specification does not teach that by changing the chloramphenicol concentration, the rabbit VL domain can be selected for functional criteria, rather it is specific amino acid residues that contribute to the VL domain having specific binding and a Kd of no more than 50 nM.
Accordingly, the invention envisioned in the specification is to use conventional chloramphenicol selection for identifying bacteria which contain a rabbit DNA insert in a CAT assay (see Robben et al.; cited in the IDS of 10/29/09), which when further analyzed are found to contain VH and VL domains possessing the desired functional properties, which and only which, are conferred by conserved regions in the frameworks and attributable to specific amino acid residues.
	h) Applicants have not characterized a representative number of species falling within the genus of all possible antigens against which a genus of all possible rabbit VHs or a genus of all possible rabbit VLs would bind immunospecifically much less have the required functional attributes of specific binding, chemical and thermal stability AND in having greater resistance in the form of a fusion-CAT construct to confer greater resistance to chloramphenicol.
From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.” 

p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”

	Thus, and based on the evidence as a whole in view of the claim interpretation and the CAFC decisions on functionalized antibodies and to those antigen to which any antibody binds, the Examiner submits that Applicants were not in possession of the full scope of the instant claimed method at the time of filing. The ordinary artisan would reasonably conclude that Applicants were not in possession of the full scope of the method invention at the time of filing in order to attribute a single, art-known chloramphenicol selection step to obtain rabbit VH and VL domains possessing the functional attributes required of the method absent the conserved regions specific to framework domains as identified by Applicants in conferring those properties.

Scope of Enablement
10.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method selection process for identifying:
rabbit VH domains comprising sequences which provide enhanced stability and/or affinity: with the VH FR1 domain, QEQLMETESGGGAEGGLVKPGASLTLTCTAS (SEQ ID NO:57); the VH FR2 domain, WVRQAPGKGLEWIG (SEQ ID NO:69); the VH FR3 domain, YATWVNGRFTLSRDIDQSTGCLQLNSLTAADTATYYCAR (SEQ ID NO:95); and the VH FR4 domain, WGQGTLVTVSS (SEQ ID NO: 139); and
rabbit VL domains comprising sequences which provide stability and/or affinity: with the VL FR1 domain, ELVLTQTPPSLSASVGETVRIRC (SEQ ID NO:150) or ELVLTQTPSSVSAAVGGTVTINC (SEQ ID NO:155); the VL FR2 domain, WYQQKPEKPPTLLIS (SEQ ID NO: 174) or WYQQKPGQRPKLLIY(SEQ ID NO:181); the VL FR3 domain, GVPPRFSGSGSGTDYTLTIGGVQAEDVATYYC (SEQ ID NO: 183) or GVSSRFKGSGSGTQFTLTISGVQCADAATYYC (SEQ ID NO:205); and the VL FR4 domain, FGAGTNVEIK (SEQ ID NO:206) or FAFGGGTELEIL (SEQ ID NO:210),
does not reasonably provide enablement for selecting just and rabbit VH or VL domain having stability and/or affinity absent the presence of amino acid stabilizing residues or domains in the protein, and where the only selection criteria for a functional VH or VL domain is by chloramphenicol resistance in a CAT assay for a cloned DNA corresponding to that VH or VL.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
Disclosure in the Specification
The specification teaches at p. 73 regarding the chloramphenicol concentrations, where no particular or critical concentration of chloramphenicol is taught as being essential to the operation of the method:

    PNG
    media_image9.png
    390
    434
    media_image9.png
    Greyscale

In addition, and with respect to stability, it is understood by the examiner that the Stability Analysis is performed on the expressed protein (VL or VH domain) from a DNA clone that was selected by chloramphenicol resistance or panning. Thus, the examiner reiterates that chloramphenicol selection is a routine and art-recognized step for discriminating bacterial clones containing any DNA much less rabbit DNA versus those that do not contain a DNA. 
Still further, Applicants have not furnished any data showing the criticality of the chloramphenicol concentration plotted against the resistance of a bacterial DNA clone otherwise encoding a VH or VL protein, and that resistance being correlated with immunospecificity for an antigen and the Kd value.

The examiner points to p. 74 of the specification by way of example with respect to the selection of VH domains using the method steps:

    PNG
    media_image6.png
    428
    452
    media_image6.png
    Greyscale

In fact, Applicants own specification specifically teaches that specific amino acid residues in the framework regions are what contribute to the functional properties of the VH and VL domains. Applicants specification does not teach that by changing the chloramphenicol concentration, the rabbit VH domain can be selected for functional criteria, rather it is specific amino acid residues that contribute to the VH domain having specific binding and a Kd of no more than 50 nM.
The examiner points to p. 79-80 of the specification by way of example with respect to the selection of VL domains using the method steps:

    PNG
    media_image7.png
    236
    427
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    133
    431
    media_image8.png
    Greyscale

Applicants specification does not teach that by changing the chloramphenicol concentration, the rabbit VL domain can be selected for functional criteria, rather it is specific amino acid residues that contribute to the VL domain having specific binding and a Kd of no more than 50 nM.
The claims are not commensurate in scope with the enablement provided in the specification.  The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, the method steps are unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).
	
Prior Art Status: Single Variable Domain Antibodies are unpredictable in binding
By and large, the art recognizes that single domain antibodies do not provide the sufficient contact sites for antigen binding or at the very least the molecules tend to be less soluble and otherwise form aggregates
The single domain antibodies taught in WO 2004/003019 (Domantis; IDS of 5/2/19) and Ward et al. (Nature 341:544-546 (1989) IDS of 5/2/19) appear to be limited examples of single domain antibodies generated against a limited number of antigens that have been shown to retain antigen binding specificity.  However, Ward teaches and cautions:
 “Separated heavy and light chains have previously been identified with antigen or hapten binding activities although the affinities were poor, with no evidence for binding by single chains rather than dimers" (p. 544, Col. 2) and
"However, VH domains are relatively sticky, presumably due to the exposed hydrophobic surface normally capped by the VH and VL domains” (p. 546, Col. 1).

Smith-Gill et al. (J. Immunol. 139:4135-4144 (1987); IDS of 5/2/19) observed from chain recombination experiments that through interactions between the VH/VL pair, specificity for antigen is H chain determined, specific binding is increased when L chains of the same parental isotype are used, and that both H and L chains determine fine specificity.
Kumar et al. (J. Biol. Chem. 275:35129-35136 (2000) IDS of 5/2/19) discloses Fab molecules with anti-DNA (light chain) and anti-cardiolipin (heavy chain) binding activities, and that pairing of the partner chains is dependent on the particular H/L chain pairing. 
Song et al. (Biochem Biophys Res Comm 268:390-394 (2000); IDS of 5/2/19) discloses that affinity and specificity of scFv for preS1 protein of HBV is dependent on S-S bond formation in conferring correct refolding of the fragments for retaining binding properties, and that L chains are predominant in antigen binding. 
Therefore, selecting and producing just any variable domain antibody with the ability to properly associate and assemble into a fully functional antibody which maintains the binding specificity for the original antigen would be highly unpredictable based on the methods described in the specification and the prior art disclosures.
	The examiner submits that where there is no evidence or data shown in the original specification, that a range of chloramphenicol concentration(s) in a CAT assay can be used as a single criterion to select for functional rabbit VH or VL domains based on bacterial plaque resistance to the chloramphenicol, the ordinary artisan of skill would be required to perform undue experimentation.
Under MPEP 2138.05 and Birmingham v. Randall, 171 F.2d 957, 80 USPQ 371, 372 (CCPA 1948) "To establish an actual reduction to practice of an invention directed to a method of making a product, it is not enough to show that the method was performed. "[S]uch an invention is not reduced to practice until it is established that the product made by the process is satisfactory, and [] this may require successful testing of the product."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over  WO 2005/016950 (EPITOMICS INC [US]; COUTO FERNANDO JOSE REBELO DO [US]) 24 February 2005 (2005-02-24); cited in the IDS of 5/2/19)  in view of RADER C ET AL: (JOURNAL OF BIOLOGICAL CHEMISTRY, AMERICAN SOCIETY OF BIOLOCHEMICAL BIOLOGISTS, BIRMINGHAM,; US, vol. 275, no. 18, 5 May 2000 (2000-05-05), pages 13668-13676); cited in the IDS of 5/2/19) and ROBBEN JET AL: (ELSEVIER, AMSTERDAM, NL, vol. 126, no. 1, 1 January 1993 (1993-01-01) pages 109-113; cited in the IDS of 5/2/19) and MARCHESINI MARIA I NES ET AL: (MICROBIAL PATHOGENESIS AUG 2004, vol. 37, no. 2, August 2004 (2004-08 )pages 95-105; cited in the IDS of 5/2/19).
The claims are interpreted as follows:  A method for producing a rabbit VL or VH domain that immunospecifically binds to an antigen, comprising  a) selecting from a phage expression library a set of DNA sequences that encode VH or VL domains that immunospecifically bind to the antigen, where phage expression library is prepared from DNA or cDNA sequences that encode VH or VL domains and that were obtained from a biological sample of a rabbit containing cells that express immunoglobulins; andb) expressing the set of sequences, or a subset, thereof; in bacteria as a fusion protein with CAT, selecting bacteria that have chloramphenicol resistance due to CAT expression, and obtaining sequences encoding rabbit VH or VL domains from the selected bacterial (Claim 1), where the rabbit is immunized with antigen (Claim2) and the methods steps are repeated (Claim 3) and where the biological sample comes from plasma cells, lymphoid tissue, spleen tissue, lymph node tissue, bone marrow tissue, or appendix tissue (Claim 4) and where the antigen is not immunogenic in mice or rats (Claim 23).
The claimed method was prima facie obvious over the cited references at the time of the invention.
Couto teaches the basic molecular biology behind cloning rabbit variable domains (VH or VL) from rabbit antibodies obtained from a biological sample (Figure 1) including cell populations from spleen, bone marrow, lymph node or other lymph organs (p. 14, lines 3-4). The lymph organs taught in Couto are considered to encompass the species of sample for plasma cells and lymphoid tissue in instant Claim 6. Couto teaches mice or rats may be a subject or patient to which antibodies in rabbits might be generated for purposes of diagnosis or treatment, thus inferring that the antigen administered to the rabbit would be from mice or rats and not immunogenic in those species (p. 10, lines 22-23).
Couto teaches the distinction between natural antibodies “where the heavy and light immunoglobulins of the antibody have been naturally selected by the immune system of a rabbit, as opposed to "unnaturally" paired antibodies made by e.g. phage display.” While the antibodies of Couto “are generally not associated, i.e., operably linked, to viral sequences, e.g., viral coat protein sequences” (p. 14, lines 11-16), Couto teaches and appreciates the phage display technology for producing antibody libraries for screening (p. 1, line 17) when non-naturally paired antibodies are desired (p. 22, line 15). Notably, none of the instant method claims require that natural pairing of the VH and VL domains be an end product of the method.
Rader uses phage display technology to select and humanize antibodies from rabbits that were immunized with human A33 antigen, a target antigen for the immunotherapy of colon cancer. In Figure 1, the cloning of rabbit variable domains into a phage system is exploited by Rader as follows:

    PNG
    media_image10.png
    358
    418
    media_image10.png
    Greyscale

Notably, Claims 1 and 65 do not in any way exclude a humanization process, and therefore, the generic method is rendered obvious by Couto and Rader. Thus Couto in combination with Rader teach and appreciate method step a) of Claim 1 and the general approach the method Claim 65 in addition to Claims 3, 4 and 6.
Robben and Marchesini involve the commonly known technique of production of C-terminal a fusion protein with chloramphenicol acetyltransferase (CAT) fusion proteins expressed in E. coli bacteria in order to allow selection of the expressed proteins with chloramphenicol resistance. Robben teaches the use of the CAT-protein fusion construct is both a selectable marker and does not effect chloramphenicol resistance (p. 109; Col. 1). Marchesini further teaches CAT fusion proteins screened for secretion in E. coli by analyzing CAT activity.

Applicants is reminded that the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005).
	  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action.  A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust.  The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants.  Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would re­move from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.)
The ordinary artisan would have found motivation to combine method steps a-b and steps a-c in the claims based on the disclosures in the cited references. Where antigen reactive clones had already been selected in an unnatural unpaired phage display method as taught by Couto and Rader, and where further specific selection vis-a-vis antigen binding of the selected “unnatural” clones is performed as a CAT-fusion product under conditions to: ensure no effect on chloramphenicol resistance (Robben); and secretion and solubility of the CAT-fusion protein (Marchesini), the ordinary artisan would have been assured of success. For all of the foregoing reasons, the claimed method was prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10280211. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the inventions relate to methods for screening and producing polypeptides that immunospecifically bind to an antigen, which : polypeptides comprise binding domains that are derived from rabbit immunoglobulin. Using rabbit antibody heavy-chain or light-chain scaffolds, the methods of the invention allow identification of novel CDR loops and framework regions that confer enhanced stability and solubility and/or decreased aggregation to isolated immunoglobulin variable domains, in particular, relative to those derived from rodent antibodies. The claims of the ‘211 patent recite the FR1-FR4 which render obvious the genus of VH/VL domain frameworks.
	The instant application is CON of the ‘211 patent and is not afforded the safe harbor provision under 35 USC 121.


Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643